Citation Nr: 0730063	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and family members


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  

The veteran presented testimony at hearings conducted at the 
Des Moines RO in December 2003 and September 2004 before a 
Decision Review Officer (DRO).  Transcript of these hearings 
are in the veteran's claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran has not been shown to have PTSD that is 
causally or etiologically related to his active service.

3.  Hypertension was not manifested during service or one 
year thereafter and has not been shown to be causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  Hypertension was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

A PTSD questionnaire was enclosed with the August 2003 notice 
letter.  However, a completed PTSD questionnaire is not of 
record.  Although the veteran has discussed his alleged PTSD 
stressors during two DRO hearings, the veteran has not 
provided sufficiently detailed information in order to 
attempt to verify the stressors.  Where the veteran puts VA 
on notice of the existence of a specific, particular piece of 
evidence, VA may assist him in obtaining that evidence if he 
provides enough information and evidence to enable VA to 
assist him.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).  The veteran was informed that he needed to provide 
more detailed information in a June 2004 statement of the 
case (SOC) and March 2005 supplemental statement of the case 
(SSOC) yet more detailed information is not of record.  
Additionally, the Board notes that the veteran mentioned 
receiving treatment at P.MC. and B.M.C. during his December 
2003 hearing.  The Board requested treatment records from 
P.M.C. in March 2004 but did not receive a response.  In an 
April 2006 letter, VA informed the veteran that treatment 
records from P.M.C. had not been received and asked him to 
fill out VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
within 60 days in order to request records a second time from 
P.M.C. and from B.M.C.  However, completed releases for 
P.M.C. and B.M.C. are not of record.  The Board notes that 
the duty to assist is not a one way street and it is 
ultimately the veteran's responsibility to support his claims 
with appropriate evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As such, it appears that further 
development would serve no useful purpose at this point and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  In a letter 
dated in March 2006, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or the effective date for the disabilities on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as service connection is not warranted for 
either claim. 

The Board acknowledges that the veteran has not had VA 
examinations specifically for his claims.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the PTSD claim because the veteran's in-service stressors 
cannot be substantiated and therefore his claim cannot be 
granted.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  The Board also concludes that an 
examination is not needed for the hypertension claim because 
his in service medical and post service medical records are 
absent for a diagnosis of hypertension until many years after 
service.  Id.  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

1.  PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service nor did he 
serve in Vietnam in country.  The veteran's duties as 
verified by service personnel records have not been 
recognized as combat-related.  In this regard, the veteran's 
service records list his military occupational specialties as 
general warehouseman and security guard.  Further, his 
service records did not show that he received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  The Board does acknowledge 
that the veteran has been awarded the National Defense 
Service Medal; however, this award is not indicative of 
combat.  As such, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  During his hearings, the 
veteran listed his stressors as incidents that occurred 
during boot camp, his ex-wife having an affair with a person 
senior to him, and being shot at by civilians while on guard 
duty.  The veteran claimed that his behavior began to change 
after these incidents which led to a demotion and early 
release.  The veteran contended that he developed PTSD 
symptoms as a result of these incidents.  

The Board notes that other than the veteran's statements and 
testimony regarding the occurrence of the aforementioned 
stressors, the claims folder does not contain any additional 
evidence of the events' actual happening.  In the March 2005 
SOC, the RO stated that the boot camp and marital problem 
stressors are not considered traumatic or life threatening.  
See Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) and 38 C.F.R. § 4.125.  Regarding the alleged 
stressor of being shot at while on guard duty, the Board 
notes that the veteran has not provided sufficient detail in 
order to attempt a JSRRC request.  In particular, the veteran 
testified that he was shot at on two separate occasions, one 
of which occurred for about a month in 1975, but he did not 
specify which month.  Further, the Board finds that the 
reasoning set forth by the RO in the March 2005 SOC for not 
applying the reasonable doubt standard to this stressor is 
both logical and supportable.  Specially, the RO noted that 
people shooting at military guards would warrant immediate 
action by both the military and police and would not have 
continued for a month.  

Additionally, the veteran's service medical records do not 
support his claim.  The veteran's January 1974 enlistment 
examination and report of medical history were negative for 
complaints, treatment, or diagnosis of PTSD.  Importantly, 
his January 1976 separation examination was also negative for 
complaints, treatment, or diagnosis of PTSD, anxiety, 
depression or excessive worry, or nervous trouble of any 
sort.  

Similarly, the veteran's service personnel records do not 
support his claim.  Although the veteran's personnel records 
do reflect that he was demoted after a period of unauthorized 
absence and he did have lower conduct scores at the end of 
his period of service, this is not sufficient to corroborate 
his alleged stressors.     

The Board acknowledges that the veteran has VA diagnoses of 
PTSD beginning in 2003.  However, the Board notes that it is 
unclear whether the veteran has a PTSD diagnosis that has 
been related to his alleged stressors.  Specifically, the 
Board notes a May 2002 VA treatment entry listed his alleged 
stressor as being shot at while on guard duty.  The boot camp 
and marital problem stressors were not recorded.  
Significantly, however, the VA psychiatrist did not provide a 
PTSD diagnosis but instead wrote r/o (rule out) PTSD.  
Thereafter, the VA treatment entries merely list a diagnosis 
of PTSD but do not relate it to the veteran's military 
experience.  

In sum, VA is unable to verify the veteran's claimed in-
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  In any event, the veteran's diagnosis of PTSD 
has not been related specifically to any in-service event.  
Thus, because the veteran's diagnosis of PTSD was not based 
upon a verified in-service stressor, the claim for service 
connection for PTSD must be denied.  Further, although the 
veteran and his family might sincerely believe that he 
suffers from PTSD and it is related to his service, they are 
not medical professionals competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
verified stressors, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for PTSD is denied.

2.  Hypertension

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
hypertension, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For VA disability purposes, hypertension means diastolic 
pressure of predominantly 90 or more or systolic pressure of 
predominantly 160 or more.  Hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  
For hypertension to be 10 percent disabling, diastolic 
pressure must be predominantly 100 or more, or systolic 
pressure must be predominantly 160 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
hypertension.  The service medical records were absent for 
complaints, treatment, or diagnosis of hypertension.  
Further, the first post-service medical evidence of 
hypertension was many years after service.  Additionally, 
there is no persuasive medical evidence linking hypertension 
to service, which is necessary to establish service 
connection.  Therefore, service connection cannot be granted.

The veteran contended during his hearings that he developed 
symptoms of hypertension while in service and was told that 
he had high blood pressure on a few occasions.  However, the 
veteran's service medical records do not contain an in-
service diagnosis of hypertension.  In this regard, his 
January 1974 enlistment examination and report of medical 
history were absent for complaints, treatment, or diagnosis 
of hypertension and his blood pressure was listed as 110/70.  
Importantly, his January 1976 separation examination was also 
absent for complaints, treatment, or diagnosis of 
hypertension and his blood pressure was 138/70, which does 
not reflect hypertension for VA rating purposes.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).  

The Board acknowledges that the veteran has a current 
diagnosis of hypertension first reflected in VA treatment 
entries dated in 2002, which is approximately 26 years after 
his separation from service.  Notably, a July 1977 VA 
treatment entry, recorded approximately one year after his 
separation from service, did not contain any findings of 
hypertension.  In fact, the veteran denied having 
hypertension in an October 1991 U.I.H.C. treatment record.  
Further, the veteran's blood pressure was 136/86 during an 
August 1998 VA examination, which does not reflect 
hypertension for VA rating purposes.  

In sum, the medical evidence does not reflect a diagnosis of 
hypertension until 2002, approximately 26 years after the 
veteran's separation of service.  With regard to the decades-
long evidentiary gap in this case between active service and 
the earliest indications of hypertension, the Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove a claim that hypertension had its onset 
in service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  As such, there 
has been no medical showing of hypertension until decades 
after service.  

The Board has considered the veteran's statements that he has 
had hypertension since service.  In accordance with Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his current hypertension to his service.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other 
words, even accepting the veteran's allegations, as discussed 
above, the evidence does not show a link to his service.  
Although the veteran and his family might sincerely believe 
that his current hypertension is related to his service, 
they, as laypeople, are not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, the Board concludes that hypertension did not 
manifest during service or within one year after and has not 
been shown to be causally or etiologically to an event, 
disease, or injury in service.  There is no in-service 
documentation of hypertension and there is no persuasive 
medical evidence indicating that hypertension is related to 
his service.  Further, the first medical finding of 
hypertension was made many years after the veteran's 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Absent such a nexus to service, service connection cannot be 
granted.  38 C.F.R. § 3.303.  Therefore, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for hypertension is denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.






____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


